Title: To Thomas Jefferson from Isaac Avery, 16 March 1781
From: Avery, Isaac
To: Jefferson, Thomas



Dear Sir
Northampton 16th. March 1781

I have always considered it my duty, while holding an Office civil or military, to render the strictest Obedience in my power to the Laws of my Country and to the orders received from my Superior Officers; and whenever those Laws and Orders are such as my Conscience will not suffer me to execute punctually and religiously, I have thought it incumbent on me as a Man of honour and integrity to vacate my office. Your Excellencys Requisition of the 19th. of Jany. last, for takeing the public Arms out of the hands of the Militia, a measure by which my Militia, together with all the provisions, Stock and other Property in the County would be immedeately in the power of the Enemy, The late Law for Recruiting, which in this County must be attended with a Draft, a mode of impressing more equal I confess, but far less politic, than that some times practiced in England, which hath been always the Subject of great complaint, and which I myself have held both publicly and privately to be inconsistent with Liberty and free Government—These things have made it my duty to resign my Office of Lieutenant of this County, which my own private affairs also render it out of my power longer to hold. I have therefore enclosed my Commission; and have the pleasure to inform your Excellency that the Lieutenancy will devolv[e] on a Gentleman of worth and integrity, and of known attachment to the American Cause. I have only farther to add, that the total inability of the Inhabitants of this County to pay their Taxes, unless permitted to pay them in Corn or Oats, which are the only produce they make to spare, and which they can not sell on Account of the Embargo, And also the entire Want of every kind of protection here, the Congress having denied us even the small indulgence formerly granted us, of having our own Quota of Troops stationed on the Shore, are subjects perhaps worthy the  attention of the Legislature and Executive. They certainly are such as greatly depress the Spirits of the People; and if no steps are taken to redress them, may lead to events that will be productive of the most serious Consequences.
I have the honour to be Your Excellency’s most Obedt. huml. Sevt.,

Isaac Avery

